Citation Nr: 1133210	
Decision Date: 09/08/11    Archive Date: 09/15/11

DOCKET NO.  03-22 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, variously diagnosed as posttraumatic stress disorder (PTSD), depression, mood disorder, anxiety disorder, bipolar disorder, and panic disorder with phobic avoidance.

2.  Entitlement to a disability rating in excess of 20 percent for mechanical low back pain.  

3.  Entitlement to a total rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' Services




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1963 to April 1988.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  A May 2002 rating decision denied the Veteran's claim of entitlement to service connection for PTSD.  An August 2003 rating decision granted his claim of entitlement to an increased disability rating for service-connected mechanical low back pain and assigned a 20 percent disability rating.  The Veteran perfected an appeal as to the RO's May 2002 and August 2003 determinations.

In May 2005, the Veteran testified during a hearing at the RO before the undersigned.  A transcript of the hearing is of record.

In March 2007, the Board remanded this case for additional development.  The file has now been returned to the Board for further consideration.

The United States Court of Appeals for Veterans Claims (Court) held that a claimant's identification of the benefit sought does not require any technical precision.  See Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007) ("It is the pro se claimant who knows that symptoms he is experiencing and that are causing him disability...[and] it is the Secretary who know the provisions of title 38 and can evaluate whether there is a potential under the law to compensate an averred disability based on a sympathetic reading of the material in a pro se submission.") A claimant may satisfy this requirement by referring to a body part or system that is disabled or by describing symptoms of the disability.  Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 2009); see also Clemons v. Shinseki, 23 Vet. App. 1, 5 2009) (to the effect that, when determining the scope of a claim, the Board must consider "the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim"); Robinson v. Nicholson, 21 Vet. App. 545, 552 (2008) (to the effect that the Board is required to consider all issues raised either by the claimant or the evidence of record); 38 C.F.R. § 3.159(c) (2010).  In light of Brokowski, Robinson, and Clemons, and to afford the Veteran the greatest due process, the Board has recharacterized his psychiatric disorder claim as indicated on the title page.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that a veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  Thus, while the issue of entitlement to a TDIU was not claimed by the Veteran or adjudicated by the RO, such is raised by the record presently before the Board, pursuant to Rice.

The issue of entitlement to a TDIU, addressed in the REMAND portion of the decision below, is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Resolving reasonable doubt in the Veteran's favor, he has an acquired psychiatric disorder, diagnosed as a panic disorder with phobic avoidance, that cannot be dissociated from his active military service.

2.  The Veteran's service-connected mechanical low back pain is productive of no more than moderate limitation of motion; there is no probative evidence of forward flexion limited to 30 degrees, ankylosis of the spine, or incapacitating episodes of intervertebral disc syndrome (IVDS) requiring physician-prescribed bed rest.

3.  Giving the Veteran the benefit of the doubt, since August 4, 2003, his service-connected mechanical low back pain is productive of neurologic impairment of the left lower extremity that results in disability analogous to mild incomplete paralysis of the sciatic nerve.

4.  Giving the Veteran the benefit of the doubt, since August 4, 2003, his service-connected mechanical low back pain is productive of neurologic impairment of the right lower extremity that results in disability analogous to mild incomplete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, an acquired psychiatric disorder, diagnosed as a panic disorder with phobic avoidance, was incurred during active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).

2.  The schedular criteria for a rating in excess of 20 percent for service-connected mechanical low back pain are not met.  38 U.S.C.A. §§ 1155, 5103, 5107, 5110(g) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.2, 4.6, 4.7, 4.40, 4.59, 4.71a, Diagnostic Codes (DCs) 5292, 5293, 5295 (effective prior to September 26, 2003); 38 C.F.R. § 4.71a, DCs 5237, 5243 (2010) (effective on and after September 26, 2003).

3.  The schedular criteria for a separate 10 percent disability rating, but no higher, for neurologic impairment of the left lower extremity have been met, effective August 4, 2003.  38 U.S.C.A. §§ 1155, 5103, 5107; 38 C.F.R. §§ 3.102, 3.321, 4.2, 4.6, 4.7, 4.124a, 4.719, DC 8520 (2010).

4.  The schedular criteria for a separate 10 percent disability rating, but no higher, for neurologic impairment of the right lower extremity, but no higher, have been met, effective August 4, 2003.  38 U.S.C.A. §§ 1155, 5103, 5107; 38 C.F.R. §§ 3.102, 3.321, 4.2, 4.6, 4.7, 4.124a, 4.719, DC 8520.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist the Appellant

The Veterans Claims Assistance Act (VCAA) substantially amended the provisions of Chapter 51 of Title 38 of the United States Code, concerning the notice and assistance to be afforded to claimants in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as amended at 38 U.S.C.A. § 5103 (West 2002 & Supp. 2010)).

In view of the favorable disposition of this appeal as to the issue of entitlement to service connection for an acquired psychiatric disorder, discussed below, the Board finds that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertaining to his claim, under the VCAA.  During the pendency of this appeal, the Court issued a decision in the consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), that held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) applied to all five elements of a service connection claim.  Id.  In a March 2006 letter, the RO provided the Veteran with notice consistent with the Court's holding in Dingess.

Moreover, in the instant case, although the Veteran's service connection claim is being granted, no disability rating or effective date will be assigned and, as set forth below, there can be no possibility of prejudice to the Veteran.  As discussed herein, no additional notice or development is indicated in the Veteran's claim.  The RO will again provide appropriate notice as to the rating criteria and effective date to be assigned prior to the making of a decision on this matter.

As to the Veteran's claim for an increased rating for his service-connected mechanical low back pain, the Board notes that, in correspondence dated in December 2004 and April 2007, and in a May 2004 statement of the case (SOC), the RO provided notice to the Veteran under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Specifically, the RO notified the Veteran of the information and evidence necessary to substantiate the present claim, to include descriptions of the information and evidence that VA would seek to provide, and that which the Veteran was expected to provide.

In Bryant v. Shinseki, 23 Vet App 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) (2009) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the Acting Veterans Law Judge outlined the issues on appeal and suggested that any evidence tending to show that pertinent disability was related to active duty or a service-connected disability or that service-connected disability had worsened would be helpful in establishing the claims.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2); they have not identified any prejudice in the conduct of the Board hearing.

In all, the Board finds that adequate notice was provided in relation to this Veteran's claim for an increased disability rating for his service-connected mechanical low back pain.  Specifically, the notification letters and supplemental statements of the case described the process by which disability ratings are assigned, and informed the Veteran of:  (1) the criteria under which the disabilities on appeal are rated; (2) the need to submit evidence demonstrating the impact his disability has on his employment (and daily life); and (3) examples of the types of medical and lay evidence that are relevant to his claim for an increased rating.  Accordingly, the Board finds that VA has satisfied its duty to notify in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).

Further, while the above-referenced notification letters and SOC were sent to the Veteran after the initial adjudication of his claim, his claim was most recently readjudicated by the September 2010 supplemental statement of the case (SSOC).  Therefore, any defect with respect to the timing of the required notice has been cured and the Board finds that VA has fully complied with its duty to notify the appellant.  Mayfield v. Nicholson, 444 F. 3d 1328, 1333-34 (Fed. Cir. 2006).

VA has also done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  All identified and available post-service treatment records have been associated with the claims file, to the extent possible.  The Veteran has been medically evaluated by VA in conjunction with his claim in August 2003, May, 2005, and August 2010, and the resulting medical opinions are considered adequate for rating purposes as they are based on consideration of the Veteran's history and describe the relevant disability in sufficient detail to enable the Board to reach a fully informed decision.  See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The duty to assist has been fulfilled.

Additionally, the Board finds there has been substantial compliance with its March 2007 remand directives.  The Board notes that the Court has recently held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand.)  The record indicates that the AMC provided the Veteran additional notice, sought additional information as to the Veteran's claimed PTSD stressors and low back disability, obtained updated VA treatment records, obtained additional service records, sought verification of the Veteran's claimed PTSD stressors, and afforded the Veteran additional VA orthopedic and psychiatric examinations in August and September 2010, respectively.  The AMC later issued a SSOC in September 2010.  Thus, the Board finds that the AMC substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).  Therefore, in light of the foregoing, the Board will proceed to review and decide the claims based on the evidence that is of record consistent with 38 C.F.R. § 3.655 (2010).

Service Connection

The Veteran seeks service connection for an acquired psychiatric disorder, claimed as PTSD.  During the course of the appellate period, he has provided extensive testimony as to his claimed in-service stressors in his oral and written statements in support of his claim.  

In essence, the Veteran contends that, during service at Lincoln Air Force Base in Nebraska, he was charged with recovering bodies and aircraft parts subsequent to crashes.  He contends that during service at Malmstrom Air Force Base in Montana, he was a missile combat crew commander and was buried in a work facility underground under tense conditions with heat, long hours, and close personal contact with fellow service members.  The Veteran states that, during service at Osan Air Base in South Korea, he was charged again with recovering bodies and aircraft parts subsequent to crashes.  He also asserts that, in South Korea, while working at a water facility on the outskirts of the base, he came under enemy fire and had to protect the water source from sabotage.  

Further, the Veteran maintains that during service at Takhli Royal Air Force Base in Thailand, he come under rocket attacks and gun fire from the enemy trying to penetrate the support base and that he was charged with moving bodies into aircraft hangers for transport.  He contends that during his service in Thailand, he was transferred to the Republic of Vietnam for a 30-day assignment and while there, saw coffins lined up for transport in aircraft hangers.  The Veteran says that during service at Zweibrucken Air Base in Germany, he was charged with classified and "black" operations and was responsible for personnel and supplies in the Saudi Arabia, Sudan, and Egypt, and that personnel died.  

Under 38 U.S.C.A. §§ 1110 and 1131; 38 C.F.R. § 3.303, a veteran is entitled to disability compensation for disability resulting from personal injury or disease incurred in or aggravated by active military service.  Even if there is no record of psychosis in service, its incurrence in service will be presumed if the disease was manifest to a compensable degree within one year of separation from active duty.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).  While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree.  Id.

"[I]n order to establish service connection, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during the service."  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed.Cir.2004).

However, the Veteran's acquired psychiatric disorder, variously diagnosed as PTSD, depression, mood disorder, anxiety disorder, bipolar disorder, and panic disorder with phobic avoidance, is not a disability for which service connection may be granted on a presumptive basis.  Under 38 C.F.R. § 3.384, the term "psychosis" is defined so as to include brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder not otherwise specified, schizoaffective disorder, schizophrenia, schizophreniform disorder, shared psychotic disorder, and substance-induced psychotic disorder.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309, 3.384 (2010).  

For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for a disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Most recently, the Veteran underwent VA examination in September 2010 and was diagnosed with PTSD, bipolar disorder, and panic disorder with phobic avoidance.  This constitutes medical evidence of a current disability, and as such the first element required for direct service connection is met.

The second element for direct service connection, evidence of in-service incurrence or aggravation of a disease or injury, is met.  The Veteran's service treatment records dated in September 1979 indicate that he complained of depression and reported that he was going through a separation and divorce.  Service treatment records dated in November 1987 indicate that the Veteran was referred to mental health treatment and reported that he was having problems with his current career situation and that he was facing possible involuntary retirement due to a health condition.  At the time of his service separation Report of Medical History, dated in February 1988, the Veteran reported a history of depression or excessive worry and asserted that such was present since 1985.  

The third element of direct service connection, evidence of a nexus between the claimed in-service disease or injury and the current disability, is also met, as to the acquired psychiatric disorder of panic disorder with phobic avoidance only.

The Veteran underwent VA examination in September 2010.  At that time, he provided information as to his military career, including his claimed PTSD stressors, his post-military history, and his current psychiatric symptoms.  In pertinent part, he reported that he worked as a missile launch officer in Montana with only one other person in a 47 degree, 8 by 20 foot capsule, underground, for 40 hours, without sleep, several times each month for three and one-half years.  He explained that the job was very stressful because he had a phobia of enclosed spaces and he put up with the anxiety and panic attacks at 150 feet underground.  The examiner noted that the Veteran considered the traumatic stress exposure as relatively high.  Upon clinical evaluation and review of the Veteran's medical records, the VA examiner opined that the Veteran had panic disorder with phobic avoidance related to service.  The examiner reasoned that the Veteran's phobic disorder first manifested when he was working in the missile launch silos.  

Here, the medical opinion by the VA examiner is credible because it is based on a thorough review of the file and available treatment records and the examiner offered a reasonable medical basis for his conclusions.  Absent credible evidence to the contrary, the Board is not in a position to further question the results of this examination.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

Giving the Veteran the benefit of the doubt, the evidence demonstrates that he competently and credibly described his experience working in a missile silo.  His service personnel records include an April 1977 performance report indicating that he endured five 40-hour shifts each month and worked in remote missile sites.  His service treatment records include psychiatric complaints and a history of the same at the time of his separation from service.  A VA examiner in September 2010 provided a positive nexus between the Veteran's current panic disorder with phobic avoidance and his period of active service.  

The Board notes here that the Veteran, as noted above, filed a claim of entitlement to service connection for PTSD.  Also as noted above, he has provided extensive lay testimony as to his claimed in-service PTSD stressors.  However, despite the VA's, and the Veteran's, best efforts, VA has been unable to verify his claimed in-service PTSD stressors.  VA has been unable to verify the Veteran's claimed service in the Republic of Vietnam or the Middle East or Africa, his duties recovering bodies and aircraft parts subsequent to crashes, or incoming enemy fire in South Korea.  The Board has considered the applicability of the revised PTSD regulations; however, such do not apply in the present case.  See 38 C.F.R. § 3.304(f) (2009), effective prior to and after July 13, 2010  

Thus, while the Veteran was diagnosed with and treated for PTSD during the appellate period, the Board is unable to grant service connection for the PTSD, given the lack of substantiating evidence and the applicable regulations.  

However, resolving all reasonable doubt in the Veteran's favor, the Board concludes that service connection for an acquired psychiatric disorder, diagnosed as panic disorder with phobic avoidance, is warranted and the claim will be granted.  The Board notes here that, when it is not possible to separate the effects of the service-connected condition versus a nonservice-connected condition, 38 C.F.R. § 3.102 requires that reasonable doubt be resolved in the claimant's favor, thus attributing such signs and symptoms to the service-connected disability.  Mittleider v. West, 11 Vet. App. 181 (1998).  As such, when the Veteran's service-connected panic disorder with phobic avoidance is initially rated by the RO, consideration of his PTSD symptoms, specifically whether such symptoms are part and parcel of his service-connected panic disorder with phobic avoidance, is in order, to the extent that they cannot be distinguished from a non-service-connected disorder.

Resolving all reasonable doubt in favor of the Veteran, as is required by law, the Board finds that the Veteran incurred an acquired psychiatric disorder, diagnosed as panic disorder with phobic avoidance, as a result of his active service.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 50 (1990).

Increased Disability Rating

The Veteran asserts that he is entitled to a higher disability rating for his service-connected mechanical low back pain and that the assigned 20 percent rating does not accurately represent the current severity of his service-connected back disability. 

The present appeal involves the Veteran's claim that the severity of his service-connected back disability warrants a higher disability rating.  Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Additionally, although regulations require that a disability be viewed in relation to its recorded history, 38 C.F.R. §§ 4.1, 4.2, when assigning a disability rating, it is the present level of disability which is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994). Nevertheless, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation during the relevant rating period. Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in 38 C.F.R. § 3.321 an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

In evaluating musculoskeletal disabilities additional rating factors include functional loss due to pain supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40 (2010).  Inquiry must also be made as to weakened movement, excess fatigability, incoordination, and reduction of normal excursion of movements, including pain on movement.  38 C.F.R. § 4.45 (2010).  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability and to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2010).

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held that, where evaluation is based on limitation of motion, the question of whether pain and functional loss are additionally disabling must be considered.  38 C.F.R. §§ 4.40, 4.45.  The provisions contemplate inquiry into whether there is crepitation, limitation of motion, weakness, excess fatigability, incoordination, and/or impaired ability to execute skilled movement smoothly, and pain on movement, swelling, deformity, or atrophy of disuse. Instability of station, disturbance of locomotion, and interference with sitting, standing, and weight-bearing are also related considerations.  Id.  Within this context, a finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

The Board notes, however, that the Court has held that 38 C.F.R. § 4.40 does not require a separate rating for pain but rather provides guidance for determining ratings under other diagnostic codes assessing musculoskeletal function.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997).

The record reflects that in an April 1991 rating decision, the RO granted service connection for mechanical low back pain, that was awarded a 10 percent disability rating under DC 5295.  In October 2002, the RO received the Veteran's current claim for an increased rating.  The August 2003 rating decision assigned a 20 percent rating for his back disability. 

During the course of this appeal, VA revised the criteria for evaluating spine disorders, effective September 26, 2003.  See 68 Fed. Reg. 51,454-51,458 (2003).

In this regard, the Board notes that VA's General Counsel has held that where a law or regulation changes during the pendency of a claim for a higher rating, the Board must first determine whether the revised version is more favorable to a claimant.  In so doing, it may be necessary for the Board to apply both the old and new versions of the regulation.  If the revised version of the regulation is more favorable, the retroactive reach of that regulation under 38 U.S.C.A. § 5110(g) can be no earlier than the effective date of that change.  The Board must apply both the former and the revised versions of the regulation for the period prior and subsequent to the regulatory change, but an effective date based on the revised criteria may be no earlier than the date of the change.  As such, VA must consider the claim pursuant to the former and revised regulations during the course of this appeal.  See VAOPGCPREC 3-2000, 65 Fed. Reg. 33,422 (2000); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).

The May 2004 SOC addressed both sets of regulations.  Therefore, the Board may also consider these regulations without first determining whether doing so will be prejudicial to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Under the criteria effective prior to September 26, 2003, Diagnostic Code (DC) 5285 provided for a 60 percent disability rating with residuals of a fractured vertebra if there was abnormal mobility requiring a neck brace (jury mast) but no spinal cord involvement.  A 100 percent disability rating for residuals of fracture of a vertebra was warranted if there was spinal cord involvement and the injured individual was bedridden or required long leg braces.  38 C.F.R. § 4.71a, DC 5285 (as in effect prior to September 26, 2003).

Under DC 5286, a 60 percent maximum disability rating was warranted for complete bony fixation (ankylosis) of the spine at a favorable angle and a 100 percent disability rating was given for ankylosis of the spine at an unfavorable angle with marked deformity and involvement of major joints (Marie-Strumpell type) or without other joint involvement (Bechterew type).  38 C.F.R. § 4.71a, DC 5286 (as in effect prior to September 26, 2003).

Under DC 5289, a 50 percent disability rating was warranted for unfavorable ankylosis of the lumbar spine.  38 C.F.R. § 4.71a, DC 5289 (as in effect prior to September 26, 2003).

Under DC 5292, the rating schedule provided for a 20 percent disability rating for moderate limitation of motion of the lumbar spine.  A maximum 40 percent disability rating was to be assigned for severe limitation of motion of the lumbar spine.  38 C.F.R. § 4.71a, DC 5292 (as in effect prior to September 26, 2003).  

Under provisions of DC 5293, in effect from September 23, 2002 to September 25, 2003, IVDS (preoperatively or postoperatively) was evaluated either on the total duration of incapacitating episodes over the past 12 months or by combining under 38 C.F.R. § 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher rating.  38 C.F.R. § 4.71a, DC 5293 (2003).  A 20 percent disability rating was warranted for IVDS with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent disability rating was warranted for IVDS with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  Id.  The highest disability rating of 60 percent was warranted for IVDS with incapacitating episodes having a total duration of at least six weeks during the past 12 months.  Id.

DC 5295 provided for a 20 percent disability rating for lumbosacral strain with characteristic pain on motion.  A 40 percent maximum disability rating was warranted for severe lumbosacral strain with evidence of listing of the whole spine, positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.  38 C.F.R. § 4.71a, DC 5295 (effective prior to September 26, 2003).

Effective September 26, 2003, the rating criteria applicable to diseases and injuries of the spine under 38 C.F.R. § 4.71a were amended by VA.  These amendments included the changes made to the criteria used to evaluate intervertebral disc syndrome that were effective in the previous year.  68 Fed. Reg. 51,454 (Aug. 27, 2003).  The criteria for evaluating IVDS were essentially unchanged from the September 2002 revisions, except that the diagnostic code for IVDS was changed from 5293 to 5243.  38 C.F.R. § 4.71a, DC 5243.

Specifically, the September 2002 IVDS regulatory changes that were incorporated into the September 2003 amendments stipulate that IVDS (preoperatively or postoperatively) will be evaluated under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher disability rating when all disabilities are combined under § 4.25.  According to the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes:

A 10 percent disability rating requires evidence of incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months.  A 20 percent disability rating requires evidence of incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent disability rating requires evidence of incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent disability rating requires evidence of incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243.

Note 1: For purposes of evaluations under DC 5243, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.

Note 2: If IVDS is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment will be evaluated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher disability rating for that segment.  Id.

Under the general formula for rating diseases and injuries of the spine, effective September 26, 2003, DC 5237 that evaluates lumbosacral or cervical strain is evaluated under the following general rating formula for diseases and injuries of the spine (unless intervertebral disc syndrome is rated under the Formula for Rating IVDS Based on Incapacitating Episodes) with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following disability ratings will apply.  38 C.F.R. § 4.71a, DC 5235-5243.

A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating requires evidence of forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Unfavorable ankylosis of the entire thoracolumbar spine is evaluated as 50 percent disabling, and unfavorable ankylosis of the entire spine is evaluated as 100 percent disabling.

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  Id.

Note (2): (See also Plate V) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion is zero to 30 degrees, and left and right lateral rotation is zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Id.

Normal range of motion of the thoracolumbar spine includes flexion from zero to 90 degrees; and extension, bilateral lateral flexion, and bilateral rotation, all from zero to 30 degrees.  38 C.F.R. § 4.71a, Plate V (2010).  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id.

The revised rating schedule also provides guidance for separately rating neurologic impairment.  See Note (1) of the General Rating Formula of Diseases and Injuries of the Spine. 38 C.F.R. § 4.71a.  

Ratings for paralysis of the sciatic nerve are set forth at 38 C.F.R. § 4.124A, DC 8520.  A 10 percent disability rating is assigned for mild incomplete paralysis of the sciatic nerve.  A 20 percent disability rating is assigned for moderate incomplete paralysis of the sciatic nerve.  A 40 percent disability rating is assigned for moderately severe incomplete paralysis.  A 60 percent disability rating is assigned for severe incomplete paralysis, with marked muscular atrophy.  An 80 percent disability rating is assigned for complete paralysis of the sciatic nerve; the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.  See 38 C.F.R. § 4.124a, DC 8520.  DC 8620 refers to neuritis of the sciatic nerve, and DC 8720 refers to neuralgia of the sciatic nerve.

The term "incomplete paralysis," with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.  38 C.F.R. § 4.124a.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

A private report of magnetic resonance imaging (MRI) dated in August 2002 revealed lumbar strain; mild broad-based central and bilateral para-central disc herniations L4-L5 intervertebral disc; and posterior facet joint arthropathy L3-L4 through L5-S1, bilaterally.

VA treatment records, dated in November 2002, indicate that the Veteran complained of chronic low back pain and reported that he took over-the-counter pain medication.  

In a statement received in May 2003, the Veteran's wife reported that his back pain had grown progressively worse.  She asserted that the Veteran was unable to run since the time they lived in Germany, many years prior.  As to the Veteran's current low back symptoms, she reported that he experienced two episodes of incapacitating back pain each year.  

An August 2003 private MRI revealed advanced degeneration of the L4-L5 intervertebral disc associated with degenerative hypertrophic changes.

On VA examination performed on August 4, 2003, the Veteran complained of a dull ache in his low back.  He reported that sometimes the pain got too bad and that he had to lie down for a couple of hours and that the pain went down to the left sciatic nerve to the foot.  He rated his pain as a 4 or 5 on a ten-point pain scale.  The Veteran reported that he took medication twice daily and experienced daily flare-ups, precipitated mostly by sitting down.  The Veteran experienced pain mostly if he sat down or flexed his back a great deal.  He reported that no other factors were involved in his problems except for when he was sitting, felt stiff, and has to get up.  The Veteran presented without assistive devices.  He said that he could walk up to four miles, if he walked slowly, without unsteadiness or falls.  

Further, the Veteran reported that he was not working at that time, and that he had no difficulties with transfers or the activities of daily living.  The Veteran reported that he had incapacitating episodes when he experienced his low back pain, including his sciatic nerve that lasted for two or three hours.  

Objectively, the Veteran presented without problems with curvature of the spine, weakness, tenderness, fixed deformity, ankylosis, fractures, bladder problems, or motor abnormalities.  There was normal sensation and his reflexes were normal.  Range of motion of the Veteran's spine was flexion to 74 degrees, extension to 28 degrees, lateral bending to 34 degrees; and rotation to 28 degrees.  The VA examiner noted that such range of motion was within normal limits.  The examiner said that there was additional limitation of function because of pain of 10 or 15 percent, without increase in limitation of function with repetitive motion.  The examiner noted that spinal segment L5-S1 was affected and the Veteran occasionally experienced left sciatic nerve pain.   

VA treatment records dated, in September 2003, indicate that the Veteran demonstrated positive straight leg raising on lying down, without swelling.  

VA treatment records, dated in October 2003, indicate that the Veteran had chronic low back pain secondary to degenerative disc disease of the lumbar spine and was referred for an appropriate exercise regimen.  

VA treatment records dated in November 2003 indicate that the Veteran complained of low back pain and reported that he was using a transcutaneous electrical nerve stimulation (TENS) unit.  Additional VA treatment records, dated in November 2003, indicate that the Veteran complained of occasional low back pain, and reported that such pain was becoming more frequent and was associated with tingling and numbness in the lower extremities.  He reported that he could not tolerate his prescription pain medication.  Physical examination revealed pain on straight-leg raising, bilaterally; and numbness on the dorsal and medial aspects of the left foot.  

In his January 2004 notice of disagreement, the Veteran reported that he was in constant low back pain.  He said that his pain was always rated as a 5 to 8 on a ten-point pain scale.  The Veteran indicated that he had constant pain that was to some degree sharp as well as dull and aching, but mostly sharp constant pain, sometimes demobilizing for several hours.  He reported that during his periods of demobilization, he could not move any part of his lower body to include from his head down.  He reported that in his mind, if he moved any part of his body, he would become paralyzed.  He said that he took 1600 milligrams of over-the-counter medication each day for pain, but that sometimes he went without medication because his stomach was upset.  

Further, the Veteran said that he used to be able to walk up to 3 miles at a slow pace, but no longer, and could not walk any miles without severe pain that would put him in bed for a few days.  He reported that just any slight movement would trigger the severe pain that would run down the spine through his shoulder, into his head, and down into his legs.  He reported that he had incapacitating episodes that lasted for several weeks at a time, that never left his body, and that they had become progressively worse over the years.  He reported that he had recently been placed on a prescription medication regimen.  

VA treatment records dated, in February 2004, indicate that the Veteran complained of mostly aching low back pain radiating down to his lower extremities, with occasional radiation to the upper back and neck, with occasional numbness and paresthesias in the lower extremities.  Additional VA treatment records, dated in February 2004, indicate that the Veteran demonstrated decreased range of motion in all directions, minimal spasm, straight leg raise, a normal gait, and unremarkable sensation and reflexes.  He presented without tenderness, and he was able to walk on his toes.  

Report of VA nerve conduction studies (NCS) dated in April 2004 revealed absent H reflex responses, but otherwise normal nerve conductions of the Veteran's lower extremities.  The examiner noted that the findings could be seen with bilateral S1 radiculopathies, or mild generalized peripheral neuropathy.  The examiner noted that the Veteran refused electromyogram (EMG) testing, and that EMG testing was more sensitive for evaluation of radiculopathy.

VA treatment records dated, in July 2004, indicate that the Veteran failed conservative therapy including physical therapy and non-steroidal anti-inflammatory drug use for lumbar disc disease and had been treated with steroidal injections.  

On VA examination in May 2005, the Veteran reported that he was presently employed, without restrictions, as a butler coordinator.  He complained of constant, aching, low back pain rated as a 7 on a ten-point pain scale.  He reported that his pain was worsened by sitting or standing for 30 minutes, walking for 15 minutes, and lifting more than 15 pounds.  He reported that his back pain was not affected by pushing, pulling, or coughing.  The Veteran complained of painful limited motion of the back, with aching pain involving the left dorsal foot and posterior calf.  He reported that his back condition was stable, without flare-ups.  He reported that he used a cane if he was going to walk for more than one block. 

Objectively, the VA examiner noted that the Veteran entered the examining room with a brisk and normal gait, and without assistive devices.  The Veteran easily walked on his heels and toes and performed a 100 percent normal squatting maneuver.  He climbed onto the examining table easily.  The examiner noted that the Veteran, while seated on the examining room table with his legs fully extended in front of him, easily touched his fingertips to his toes, flexing by 90 degrees without any evidence difficulty.  The Veteran demonstrated normal spinal contour.  Range of motion testing revealed that the Veteran, upon flexion, moved to 20 degrees and stopped suddenly and complained bitterly of low back pain.  He left-and-right-leaned 20 degrees, extended 20 degrees, and rotated, bilaterally, 30 degrees, complaining of low back pain during the entire range of motion.  There was no muscle spasm in the paraspinous muscles of the lumbar spine, which was evident when the Veteran stood on one leg at a time.  The paraspinous muscles retracted and relaxed in normal fashion.  

Further, examination in the sitting position revealed deep tendon reflexes of the knees and ankles and straight leg raising to 90 degrees.  There was no muscle wasting or fasciculations of the lower extremities.  The Veteran reported decreased sensation over the dorsal aspect of the right foot.  Examination in the supine position, with normal leg length, revealed 100 percent normal pain-free range of motion of both hips, knees, and ankles, without deficit.  

During the VA examination in May 2005, the examiner noted that the Veteran demonstrated a normal flexion of the lumbar spine without evidence of difficulty when he was distracted; however, when his attention was directed to his spine, he limited his forward flexion and complained of pain with light palpation.  The examiner noted that, neurologically, there were no abnormalities of the lower extremities of an objective nature in that there was no atrophy or weakness as demonstrated by the Veteran's easy and full squatting maneuver, normal straight leg raising to 90 degrees, and normal deep tendon reflexes in the lower extremities.  

The VA examiner noted the Veteran's x-ray evidence of severe narrowing at the L4-L5 intervertebral disc space with moderate narrowing involving the posterior articular facets of the L3-L4, L4-L5, and L5-S1 levels, and mild osteophyte anteriorly at the L4-L5 disc space.  The examiner also noted that the Veteran was able to stand, sit, and walk for six hours during the course of an 8-hour day requiring no cane, brace, or assistive device, was able to repetitively lift 20 pounds, and was able to occasionally lift 40 pounds.  The examiner said that the Veteran should not be required to do repetitive forward bending and activities at the waist.  There was no further decreased range of motion or joint function expected with normal activities, and repetitive forward bending at the waist would be expected to cause a decreased range of motion by as much as 50 percent, expecting to last for one day where upon the spine would return to its normal status, which would be secondary to pain in the back as opposed to fatigue or weakness.

During his May 2005 Board hearing, the Veteran testified that he experienced incapacitating episodes of low back pain.  He stated that he experienced low back pain rated as an 8 on a ten-point pain scale.  He indicated that he had to stand, and that he couldn't lay on his stomach or his side and that he couldn't sit for too long.  The Veteran also said that sometimes, he could sit and lose his ability, all his body functions all together, and fall right to the floor.  He reported that he was demobilized for at least an hour or so, and that he couldn't move or speak due to the pain.  He reported that such episodes occurred two or three times a year and that they were frightening.  He had daily incapacitation.  The Veteran stated that he had trouble walking and getting out of an easy chair to get to the bathroom.  He reported that he could not bend over and touch his toes, that he was not able to support himself if he bent over too far; he lost all of his body functions.  

VA treatment records dated, in May 2005, indicate that the Veteran sought reevaluation and treatment of his low back pain.  He reported that the pain was sometimes sharp and sometimes aching, that it started in the low back and sometimes went down to the both buttocks.  He rated his pain as a 9 on a ten-point pain scale, aggravated by prolonged sitting and walking.  He reported that he was able to walk about one block.  He also complained of sexual dysfunction.  He demonstrated marked limitation on straight leg raise, bilaterally, due to discomfort on the back and legs, and marked limitation on forward flexion of the truck, without swelling or tenderness.  

In a June 2005 statement, the Veteran disagreed with the findings as reported in the May 2005 VA examination report.  Specifically, the Veteran denied the ability to complete the squatting maneuver or the maneuver wherein he touched his toes while seated with his legs in front of him.  The Veteran reported constant, aching pain in his low back rated as a 7 on a ten-point pain scale, and reported that such pain exists 8-10 hours each and every day. 

VA treatment records dated in July 2005 indicate that the Veteran complained of low back pain.  

VA treatment records dated, in March 2006, indicate that the Veteran complained of sharp low back pain, rating sometimes down both legs, rated as an 8 on a ten-point pain scale.  Also in March 2006, the Veteran was evaluated by a VA urologist who noted recent history of erectile dysfunction and advised the Veteran to have another prostate biopsy. 

Private treatment records, dated from November 2006 to July 2007, indicate that the Veteran sought treatment for his injuries related to a November 2006 motor vehicle accident (MVA).  At the time of the initial report, dated in November 2006, the examiner noted that the Veteran reported difficulty with lower back pain syndrome since 1964 and had a history of lumbar spine abnormalities.  The examiner noted that the Veteran's injuries and symptomatology and treatment to date were a direct result and consequence of involvement as a restrained driver in a rear-impact MVA in November 2006.  At the time of the Veteran's final discharge examination, dated in June 2007, the examiner noted that the Veteran had a preexisting chronic low back pain syndrome at a stable level of residual symptomatology to the extent that he was able to work full-time in his position as a butler.  Relevant MRI and x-ray examination reports related to the Veteran's November 2006 MVA reveal degenerative changes already of record.  

The Board notes here that there is no evidence that the Veteran sought private treatment for his service-connected mechanical low back pain prior to, or subsequent to, his November 2006 MVA.  While he complained of low back pain during his eight months of treatment subsequent to the MVA, and clinical findings involving the lumbar spine were noted, the examiner, as discussed above, sufficiently differentiated between the Veteran's preexisting low back pain and the symptomatology related to the MVA.  Thus, the Board will limit its consideration of the medical and lay evidence related solely to the Veteran's service-connected mechanical low back pain, without consideration of any symptomatology attributed to his MVA.  Mittleider at 182.

VA treatment records, dated in June 2007, indicate that the Veteran complained of low back pain and demonstrated mild tenderness on palpation of the lumbar paraspinal area and negative straight leg raising, bilaterally.  Additional VA treatment records dated in June 2007 indicate that the Veteran complained of severe low back pain, rated as 9 on a ten-point pain scale, with radiation to the hips and legs at times and joint stiffness, muscle aches and spasm, and fatigue.  

On VA examination in August 2010, the Veteran complained of moderate constant lower back pain, radiating especially to the left lower extremity.  The examiner noted that the Veteran had not experienced an incapacitating episode treated in the past twelve months by a physician with bed rest.  The Veteran complained of flare-ups, multiple times, with self-treatment to include decreased activities as well as bedrest lasting 1 to 3 days over the past year.  The examiner noted the Veteran's treatment including pain medication, heat and ice, topical ointments, a TENS unit, and home remedial exercises, and noted that such therapies took the edge off of his symptoms.  The Veteran complained of recurrent back spasms, recurrent weakness in the lower extremity, recurrent numbness, especially on the left side, without bowel or bladder continence.  The examiner noted that the Veteran used a cane to ambulate, wore a support as needed, and reported that he had an unsteady gait.  The Veteran reported that he could walk 200 feet, but less than one-quarter of one mile on flat and level land.  He could not climb stairs or ladders and felt unstable.  The Veteran reported that, over the past year he had fallen several times, and self-treated his superficial bruises and abrasions.  

Objectively, the Veteran presented with a cane for ambulation, but was able to ambulate short distances without his cane.  He walked with an antalgic limp, a broad-based stance, and an unsteady gait.  He could not perform a toe-to-heel gait, and could not squat without the use of his cane for support.  The Veteran's position of comfort in the upright weight-bearing position was a 15 degree list to the right side.  There were no excessive lordotic or kyphotic curves, or significant muscle spasm.  Very light touch of the low back from L3 to S1 suggested excessive superficial tenderness.  Axial cervical loading elicited complaints of pain.  Range of motion testing revealed forward flexion to 50 degrees; extension to 15 degrees; right lateral flexion to 25 degrees; left lateral flexion to 30 degrees; and right and left lateral rotation to 30 degrees.  Repetitive movement caused no additional loss of range of motion, as observed while the Veteran was undressing, transferring from the chair to the table, and rising from the table and redressing.  There were no fixed deformities, abnormalities of the musculature of the back, or ankylosis.  Sensory perception to light touch was impaired along the right lateral leg and left lateral thigh, and medial and lateral side of the left foot.  No muscle motor strength or reflex abnormalities were noted.  Straight leg raising in the incline position was positive, bilaterally, however; distracted straight leg raise when checking the Babinski' s reflex was negative, bilaterally.  

On physical examination in August 2010, the VA examiner noted that, considering the DeLuca factors, there was no functional loss following repetitive movement.  The examiner also noted that the Veteran had subjective symptoms of radiculitis, with questionable signs, and without signs of radiculopathy.  The examiner noted that the Veteran had a comorbidity affecting his ambulatory abilities in that he had a knee disability.  The examiner noted that while the Veteran walked with a cane, reported that he felt unstable, and demonstrated a broadened stance, it was not clear the cause of his incoordination.  The examiner reported that as motor strength and isolated positions were normal, and there were no objective signs of fatigability, the Veteran's feeling of instability was most probably due to his subjective perception of pain and discomfort.  The examiner noted that there was no medical evidence that the Veteran required the use of a cane prior to his 2006 MVA.

Additionally, the VA examiner stated that the inconsistencies between the Veteran's subjective complaints and objective findings were indicative of non-organic physical conditions, causes, or other issues.  Specifically, the examiner discussed Waddell tests, designed to evaluate non-organic conditions.  The examiner noted that the Veteran demonstrated the following Waddell signs:  (1) regional sensory change, stocking loss, or sensory loss in an entire left lower extremity; (2) superficial tenderness, skin discomfort on light palpation especially noted throughout the dorsum of the back; (3) axial loading, positive complaints of pain occurred when pressing down on top of the head; (4) distracted straight leg raise, the Veteran complained of pain on straight leg raise, but not during extension of the knees in a seated position; and (5) overreaction, an exaggerated painful response with complaints of increasing pain and discomfort occurred during the examination with varying degrees of pressure applied.  The examiner reported that such inconsistencies were indicative of a strong non-organic component of the Veteran's subjective pain complaints, and the extent of the disability complained of by the Veteran was not fully supported by the medical evidence and signs observed and reported during the examination.  

The VA examiner said that the Veteran could wash, dress, transfer, and take care of his personal hygiene without assistance, except for assistance with his shoes and stockings.  The examiner noted that the Veteran drove locally, his prolonged sitting was limited to 30 to 45 minutes, and his prolonged standing was limited to 30 minutes.  He noted that the maximum weight the Veteran claimed he could lift and carry on an occasional basis was five pounds.  He noted that the Veteran could no longer run or jump, play contact or physical sports, and had no physical recreational activities.  The examiner noted that the Veteran worked full and part-time for a casino and resort as a butler coordinator between 2004 and 2009, and had not worked since 2009, citing the deterioration of his physical condition.  He reported that the physically limiting factors for unemployability included limited ambulation, unsteady gait, limited prolonged sitting and standing, and the inability to lift and carry.

The Board has considered both the old and revised rating criteria in this case, and has determined that, based on the objective and credible evidence of record, the Veteran is not entitled to a disability rating in excess of 20 percent for his service-connected mechanical low back pain.  However, he is entitled to separate 10 percent disability ratings for neurological manifestations, involving his bilateral lower extremities, of his service-connected mechanical low back pain.  Further explanation follows.

DC 5292 provides for a higher disability rating of 40 percent for severe limitation of motion.  See 38 C.F.R. § 4.71a, DC 5292 (2002).  The terms "mild," "moderate" and "severe" are not defined in the earlier VA regulations, and the Board must arrive at an equitable and just decision after having evaluated the evidence.  See 38 C.F.R. § 4.6.  The revised regulations provide some guidance in interpreting those terms.  

While the normal ranges of motion for the lumbar spine were not included in the rating schedule prior to the amendments, as noted above, the current rating schedule provides that the normal range of motion on forward flexion of the lumbar spine is 90 degrees.  See 38 C.F.R. § 4.71a, Plate V (2010).  Normal combined range of motion of the thoracolumbar spine is 240 degrees.  Id.  In addition, under the current regulations, a 40 percent rating requires forward flexion of the lumbar spine to no greater than 30 degrees.  See C.F.R. § 4.71a, DC 5237 (2010).

However, the probative evidence of record demonstrates that severe limitation of motion has not been shown in this case.  On VA examination in August 2003, the Veteran demonstrated 74 degrees of flexion and 226 degrees of combined range of motion.  The examiner described the range of motion as within normal limits.  On VA examination in May 2005, the Veteran demonstrated flexion to 90 degrees when distracted and when officially tested, flexion to 20 degrees with bitter complaints of pain, and 140 degrees of combined range of motion, with complaints of pain.  On VA examination in August 2010, the Veteran demonstrated 50 degrees of flexion and 180 degrees of combined range of motion.  But, as discussed above, the VA examiner asserted that there was a strong non-organic component of the Veteran's subjective pain complaints and the extent of the disability complained of by the Veteran was not fully supported by the medical evidence and signs observed and reported during the examination.  It is significant that the Veteran demonstrated 90 degrees of flexion when distracted in May 2005 and it is significant that the examiner, in August 2010, found evidence of a strong non-organic component of the Veteran's pain complaints.  The Board thus finds that the Veteran's subjective complaints of pain during the VA examination in August 2010, including during range of motion testing, to be not credible and thus of little probative value.  The remaining range of motion measurements of flexion to 74 degrees in August 2003 and flexion to 90 degrees, when distracted, in May 2005, represent the probative evidence of record as to the Veteran's range of motion and such do not rise to the level of severe limitation of motion.

While the VA examiner, in August 2003, noted that the Veteran's range of motion could be limited by 10 or 15 percent due to pain, and the VA examiner, in May 2005, noted that range of motion, secondary to pain, on repetitive forward bending would be expected to decrease by 50 percent, there is still no evidence that such limitation is significant enough to rise to the level of severe limitation of motion.  If the Veteran is able to demonstrate 10 or 15 percent less flexion than the 74 degrees he exhibited in August 2003, he still would have 67 or 62 degrees of flexion.  If the Veteran is able to demonstrate 50 percent less flexion that the 90 degrees he exhibited, distracted, in May 2005, he still would have 45 degrees of flexion.   Accordingly, even taking into consideration the pain exhibited by the Veteran, the Board finds that "severe" limitation of forward flexion is not approximated.  As such, a rating of 40 percent rating is not warranted under DC 5292.

A higher rating is also not warranted under DC 5293 for IVDS, as there is no evidence that the Veteran has had any incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during a 12-month period.  As reflected in the August 2003, May 2005, and August 2010 examination findings and clinical reports discussed above, overall, the evidence does not show any such symptoms of incapacitating episodes.  The VA examiners in the examination reports did not note that the Veteran had any incapacitating episodes.  The Board has considered the Veteran's oral testimony, and his and his wife's written statements regarding his claimed incapacitating episodes.  It is clear that the Veteran, by his personal definition of the term incapacitating episodes, asserts that he experiences such.  During the appellate period, he described such episodes as periods marked by pain that lasted two or three hours, several weeks at a time, two or three times each year, or every day; and periods marked by demobilization of his entire lower body and the loss of his body functions, including the ability to move or speak.  However, the Veteran's clinical records are completely silent for any complaints even remotely similar to those reported regarding his claimed incapacitating episodes.  It is significant that the Veteran, at the time of his January 2004 statement, reported that during a period of demobilization, in his mind, if he moved any part of his body, he would become paralyzed.  Thus, while the Veteran may have felt incapacitated, or felt unable to move a part of his body, there is no objective evidence that he was clinically treated for lost control of body functions, or was physically unable to move parts of his body.  There is no evidence that the pain or discomfort or demobilization reported by the Veteran caused incapacitating episodes and a higher rating on this basis is not warranted.  See 38 C.F.R. § 4.71a, DC 5293 (effective September 23, 2002).

DC 5295 provides that a 40 percent rating is assignable where there is listing of the whole spine to the opposite side, marked limitation of forward bending, positive Goldthwaite's sign, loss of lateral motion with osteoarthritic changes or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.  While, on VA examination in August 2010 there was a 15-degree list to the right side, there is no evidence of listing of the whole spine to the opposite side.  While there was limitation of forward bending during the appellate period, there is no evidence that such is marked, or that there is positive Goldthwaite's sign.  While there is evidence of osteoarthritic changes or narrowing or irregularity of joint space and reduced lateral motion during the appellate period, there is no evidence of abnormal mobility on forced motion.  As such, the Board finds that the competent medical evidence of record does not warrant a 40 percent rating under DC 5295.  See 38 C.F.R. § 4.71a, DC 5295 (2002).

A disability rating higher than 20 percent is not warranted under any of the other criteria in effect prior to September 26, 2003.  The probative medical evidence does not reflect residuals of a fractured vertebrae, ankylosis of the entire spine, or ankylosis of the lumbar spine.  As such, there is no basis for an evaluation of the disability under former DCs 5285, 5286, or 5289, respectively.  See 38 C.F.R. § 4.71a, DCs 5285, 5286, and 5289 (as in effect prior to September 26, 2003).

Under the revised rating criteria, limited motion in the lumbar spine is rated under DC 5237.  The next highest disability rating under DC 5237 is 40 percent and requires either evidence of forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  See 38 C.F.R. § 4.71a, DC 5237 (2010).  As discussed above, the Veteran demonstrated 74 degrees of flexion on VA examination in August 2003 and 90 degrees of flexion, when distracted, on VA examination in May 2005.  His flexion measured at 50 degrees on VA examination in August 2010, as discussed above, is deemed by the Board to be the result of the strong non-organic component of the Veteran's subjective complaints of pain and not credible, and thus not probative evidence, in the present appeal.  There is also no evidence of favorable ankylosis or the entire thoracolumbar spine.  Thus, a rating higher may not be assigned under DC 5237.  Id.

While the VA examiner, in August 2003, noted that the Veteran's range of motion could be limited by 10 or 15 percent due to pain, and the VA examiner, in May 2005, noted that range of motion, secondary to pain, on repetitive forward bending would be expected to decrease by 50 percent, there is no evidence that such limitation is significant enough to rise to the limitation of motion required for a 40 percent disability rating.  If the Veteran is able to demonstrate 10 or 15 percent less flexion than the 74 degrees he exhibited in August 2003, he still would have 67 or 62 degrees of flexion.  If the Veteran is able to demonstrate 50 percent less flexion that the 90 degrees he exhibited, distracted, in May 2005, he still would have 45 degrees of flexion.  In essence, the Veteran would still have flexion well beyond the 30 degrees contemplated for a 40 percent disability rating.  Accordingly, even taking into consideration the pain exhibited by the Veteran, a higher disability rating of 40 percent rating is not warranted under DC 5237.

Alternately, a showing of IVDS with incapacitating episodes having a total duration of at least four weeks during the past 12 months would warrant a 40 percent rating under DC 5243.  See 38 C.F.R. § 4.71a, DC 5243 (2010).  As discussed above, the Board has considered the Veteran's lay statements, and those of his wife, as to his claimed incapacitating episodes and it remains that there is no evidence that a physician prescribed bed rest during the appellate period.  The Veteran does not contend that he was treated, including bed rest orders, by a physician for his claimed incapacitating episodes.  VA regulations require, as discussed above, that for the purpose of evaluating incapacitating episodes under DC 5243, bed rest ordered by a physician, and treatment by a physician.  The Veteran's clinical records are completely silent for complaints similar to those reported regarding his claimed incapacitating episodes.  It is significant that the Veteran, at the time of his January 2004 statement, reported that during a period of demobilization, in his mind, if he moved any part of his body, he would become paralyzed.  There is no evidence that the Veteran was treated by a physician and lost control of body functions, or was physically unable to move parts of his body.  Thus, a rating higher may not be assigned under DC 5243.  See 38 C.F.R. § 4.71a, DC 5243 (2010).

With regard to establishing loss of function due to pain, it is necessary that complaints be supported by adequate pathology and be evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40.  Even with consideration of the May 2005 VA examiner's comment that range of back motion could be limited by 10 to 15 percent due to pain, the Board finds that the effects of pain reasonably shown to be due to the Veteran's service-connected back disability are contemplated in the currently assigned 20 percent rating for the orthopedic manifestations of his mechanical back pain.  There is no indication that pain, due to disability of the lumbar spine, caused functional loss greater than that contemplated by 20 percent evaluation.  38 C.F.R. §§ 4.40, 4.45; DeLuca.  Rather, even with pain, the Veteran was able to forward flex to 90 degrees (without distraction) in May 2005 and to 50 degrees in August 2010.  The provisions of the general rating schedule for spinal disorders are controlling whether or not there are symptoms of pain, and irrespective whether the pain radiates.  A separate evaluation for pain is not for assignment. Spurgeon.

Finally, the Board has considered both the earlier and current rating criteria provide for separate ratings for neurologic and orthopedic manifestations of the Veteran's service-connected back disability.  See Note (1) of the General Rating Formula of Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a.  

The record reveals that, as early as August 2003, as discussed above, the Veteran complained of low back pain that radiated into his legs, more so in the left lower extremity.  The August 4, 2003 VA examiner noted left sciatic pain.  Report of VA treatment dated in April 2004 indicated that he had absent H reflex responses, and that such findings could be seen with bilateral S1 radiculopathies or mild generalized peripheral neuropathy.  The August 2010 VA examination report reflects impaired sensation in the right lateral leg and left lower extremity.

Giving the Veteran the benefit of the doubt, the Board finds that the competent evidence of record warrants:  (1) a separate 10 percent rating for the neurologic manifestation of left lower extremity neuropathy, as analogous to neuritis of the sciatic nerve of mild degree; and (2) a separate 10 percent rating for the neurologic manifestation of right lower extremity neuropathy, as analogous to neuritis of the sciatic nerve of mild degree.  See 38 C.F.R. § 4.124a, DC 8620.  There is no evidence of greater impairment.  Specifically, the Veteran has only reported radiating pain, numbness, and tingling.  He has not described any functional limitations related to the lower extremities.  

The Board does not find that there are any other separately diagnosed neurologic abnormalities, including bowel or bladder impairment, shown to be caused by or part of the service-connected mechanical low back pain.  

The Board notes that the Veteran has been diagnosed with degenerative joint disease and that arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  38 C.F.R. § 4.71a, DCs 5003, 5010 (2010).  For traumatic arthritis, DC 5010 directs that the evaluation of arthritis be conducted under DC 5003, which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, DC 5010.  

When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, DC 5010.  In the absence of limitation of motion, X- ray evidence of arthritis involving two or more major joints or two or more minor joint groups will warrant a rating of 10 percent; in the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  However, in the present case, the Veteran's limitation of motion is compensable and further consideration of DCs 5003 and 5010 is not required.

Accordingly, the Board concludes that the preponderance of the probative and credible evidence of record is against a rating in excess of 20 percent for the orthopedic manifestations of the Veteran's service-connected mechanical back pain.  However, resolving all doubt in the Veteran's favor, separate 10 percent disability ratings are granted for the neurologic manifestations in his right and left lower extremities, effective August 4, 2003.  The benefit of the doubt has been resolved in the Veteran's favor to this limited extent.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

In addition, in exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extra-schedular rating:  (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The Board finds that the rating criteria contemplate the Veteran's disability.  The Veteran's service-connected mechanical low back pain is productive of pain and functional impairment; manifestations are contemplated in the rating criteria, as well as left lower extremity and right lower extremity impairment.  The rating criteria are adequate to evaluate the Veteran's lumbar spine disability and his bilateral lower extremity pathology, and thus referral for consideration of extraschedular ratings is not warranted.

Based on the evidence discussed above and the applicable law, the Board finds that at no time during the pendency of the appeal has the Veteran been entitled to disability ratings higher than 20 percent, 10 percent and 10 percent for his lumbar spine disability and his resultant left lower extremity and right lower extremity impairment.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Hart v. Mansfield, 21 Vet. App. at 505.






ORDER

Service connection for an acquired psychiatric disorder, diagnosed as panic disorder with phobic avoidance, is granted.

A rating in excess of 20 percent for service-connected mechanical low back pain is denied.  

A separate 10 percent rating, but no more, for the neurologic impairment of the left lower extremity, is granted, effective August 4, 2003, subject to the regulations governing the payment of monetary awards.

A separate 10 percent rating, but no more, for the neurologic impairment of the right lower extremity, is granted, effective August 4, 2003, subject to the regulations governing the payment of monetary awards.


REMAND

VA will grant a TDIU when the evidence shows that a veteran is precluded, by reason of his service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).  Under the applicable regulations, benefits based on individual unemployability are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.

In this case, at the present time, the Veteran has several compensable service-connected disabilities, including sinusitis and headaches rated as 30 percent disabling; low back pain, rated as 20 percent disabling, and asthma with tachycardia, rated as 10 percent disabling.  He also now has a psychiatric disability, granted herein, that has yet to be assigned a disability rating by the RO, and separate 10 percent disability ratings for the neurological manifestations of his service-connected mechanical low back pain.  A TDIU requires that, if there are two or more disabilities, at least one disability is rated 40 percent or more and there is sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2010).

A current medical opinion, considering the implications of the Board decision herein, has not been provided specifically regarding the Veteran's ability to secure or follow a substantially gainful occupation, solely due to his service-connected disabilities.  Because it is unclear to the Board whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, the prudent and thorough course of action is to afford the Veteran a VA examination, to include a VA Social and Industrial Survey.

Therefore, the Board determines that a contemporaneous and complete medical opinion is necessary to adjudicate this claim, and is required by VA's duty to assist the Veteran.  See 38 U.S.C.A. § 5103A (West 2002); see also Colayong v. West, 12 Vet. App. 524, 538-40 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran VCAA-compliant notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) as to his claim of entitlement to a TDIU.

2.  Contact the Veteran and provide him an additional opportunity to provide information as to his last employers.  Any responses, including negative responses, from the Veteran or from any contacted employer must be associated with the claims file.

3.  After the above-described development has been completed, schedule the Veteran for a VA examination, to ascertain the impact of his service-connected disabilities on his unemployability.  In this regard, the examiner should note that the Veteran's service-connected compensable disabilities include chronic recurring sinusitis with headaches (evaluated as 30 percent disabling); mechanical low back pain (evaluated as 20 percent disabling); right and left lower extremity neuropathy (assigned separate 10 percent ratings); asthma with tachycardia (assigned a 10 percent rating), and degenerative disc disease of the thoracic spine by x-ray, and a right facial scar (assigned non-compensable ratings); and he has other non-service-connected disabilities. 

The examiner must evaluate and discuss the effect of all of the Veteran's service-connected disabilities, both singly and jointly, on his employability.  The examiner should opine as to whether the Veteran's service-connected disabilities, without consideration of his non-service-connected disabilities, render him unable to secure or follow a substantially gainful occupation.

The claims file, to include a copy of this Remand, should be made available to the examiner for review in conjunction with the opinion or examination, and the examiner should note such review.  A complete rationale should be provided for all opinions given. The opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.

4.  Adjudicate the Veteran's claim of entitlement to a TDIU, considering any additional evidence added to the record.  If the action remains adverse to the Veteran, provide the Veteran and his representative with a SSOC and allow the Veteran an appropriate opportunity to respond thereto.  Thereafter, return the case to the Board.

The Board intimates no opinion as to the outcome of this case.  The appellant need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
D.J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


